19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 1 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 2 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 3 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 4 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 5 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 6 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 7 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 8 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 9 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 10 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 11 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 12 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 13 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 14 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 15 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 16 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 17 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 18 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 19 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 20 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 21 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 22 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 23 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 24 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 25 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 26 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 27 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 28 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 29 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 30 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 31 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 32 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 33 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 34 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 35 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 36 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 37 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 38 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 39 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 40 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 41 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 42 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 43 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 44 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 45 of 46
19-44977-mar   Doc 17   Filed 04/16/19   Entered 04/16/19 09:44:50   Page 46 of 46
